Exhibit 10.3

FORM OF FISERV, INC.

AMENDMENT TO STOCK OPTION AGREEMENT

This Amendment revises your Non-Qualified Stock Option Agreement(s) (“Option
Agreements”) by replacing Section 6(b) in its entirety with the following:

 

  6. Termination of Directorship.

. . .

 

  (b) Deadline for Exercise.

 

  (i) If you cease to be a Director for any reason other than for Cause, you are
(or in the event your cessation is by reason of your death or Disability
resulting in judicial appointment of a guardian ad litem, administrator or other
legal representative, the executor or administrator of your estate, any person
who shall have acquired the Option through bequest or inheritance or such
guardian ad litem, administrator or other legal representative is) entitled to
exercise the Option per the terms contained herein prior to up to the five year
anniversary of your cessation of service as a Director.

 

  (ii) If you die within the exercise period described in subsection (i) above,
your executor, the administrator of your estate or your beneficiary may exercise
the Option prior to the later of (A) up to one year after the date of your death
or (B) up to five years following your cessation of service as a Director.

This amendment shall be effective as of November             , 2017. All other
terms and conditions set forth in your Option Agreements remain in full force
and effect without change.

 

FISERV, INC. By     Name:   Title:  

 

Agreed and Acknowledged by Participant:   Print Name   Signature